                                                                                        FILED
                                                                               2018 Dec-04 PM 02:35
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

QUENTINCE JACKSON        ]
o/b/o Z.J.,              ]
                         ]
    Plaintiff,           ]
                         ]
v.                       ]                  Case No.: 4:17-cv-00733-ACA
                         ]
COMMISSIONER, SOCIAL     ]
SECURITY ADMINISTRATION, ]
                         ]
    Defendant.           ]


                         MEMORANDUM OPINION

      Plaintiff Quentince Jackson brings this action on behalf of her minor child,

Z.J. (“Claimant”), seeking judicial review of a final decision of the Commissioner

of the Social Security Administration (“Commissioner”), denying her application

for Supplemental Security Income (“SSI”). (Doc. 1). Ms. Jackson argues that the

Administrative Law Judge (“ALJ”) erred by: (1) failing to find that Claimant

qualifies for listings 112.10 (“Autistic Disorder”) and 112.12 (“Attention Deficit

Disorder”); (2) failing to find that Claimant meets the functional equivalence of

these listings; (3) failing to accord proper weight to the report and opinion of

consulting psychologist Dr. Sizelove; (4) failing to properly evaluate all of

Claimant’s medically severe impairments in rendering its decision; and (5) failing

to support its denial of benefits with substantial evidence. (Doc. 10). Because the
ALJ did not state with particularity the weight it gave to Dr. Sizelove’s

Psychological Evaluation Report  or the reasons why it may have discredited his

opinion, the court WILL REVERSE and REMAND the Commissioner’s decision

for further proceedings.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      Z.J. was seven years old at the time of the administrative hearing and in the

process of repeating the first grade. (R. at 15). Ms. Jackson claims that her

daughter became disabled due to: “Autism Spectrum Disorder, Oppositional

Defiant Disorder, Persistent Depressive Disorder, Attention Deficit Hyperactivity

Disorder, Accommodative Esotropia, strabismus (crossed eyes), and severe

headaches.” (R. at 152).

      Ms. Jackson filed a Title XVI application for SSI on behalf of Z.J. (R. at

165–68). The Social Security Administration initially denied these claims. (R. at

104–07). Ms. Jackson then filed a written request for a hearing (r. at 152–64),

which was granted. (See R. at 56).        Thereafter, the ALJ issued an opinion

concluding Z.J. was not disabled as defined under the Social Security Act and

denied the application for SSI. (R. at 39–50).

      Ms. Jackson, through her attorney, filed a timely request for review of the

ALJ’s decision. (R. at 6–8). However, the Appeals Council found no basis for

changing the ALJ’s decision and denied Ms. Jackson’s request. (R. at 1–3). As a

                                         2
result, the decision of the Appeals Council became the final decision of the

Commissioner for purposes of appeal.

      After exhausting her administrative remedies, Ms. Jackson filed a complaint

with this court pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking judicial

review of the ALJ’s decision. (Doc. 1). The Commissioner answered on February

26, 2018. (Doc. 8). Ms. Jackson filed a brief in support of disability (doc. 10), and

the Commissioner responded with a brief in support of affirmance (doc. 11).

II.   STANDARD OF REVIEW

      Under 42 U.S.C. § 405(g), a Social Security claimant may obtain judicial

review of the Commissioner’s final decision after exhausting all available

administrative remedies. On appeal, the court’s role is to determine whether the

Commissioner’s decision is based on substantial evidence and the application of

correct legal standards. Davis v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). The

court “may not decide facts anew, reweigh the evidence, or substitute [its]

judgment for that of the [Commissioner.]” Dyer v. Barnhart, 395 F.3d 1206, 1210

(11th Cir. 2005). The Commissioner’s legal conclusions are reviewed de novo and

“no presumption of validity attaches to the Secretary’s determination of the proper

legal standards to be applied in evaluating claims.” Shalala, 985 F.2d at 531. “If

the court finds an error in the ALJ’s application of the law or that it fails to provide

sufficient reasoning to support its legal analysis, the ALJ’s decision must be

                                           3
reversed.” Ware v. Colvin, 997 F. Supp. 2d 1212, 1216 (N.D. Ala. 2014) (citing

Cornelius v. Sullivan, 936 F.2d 1143, 1145–46 (11th Cir. 1991)).

III.   LEGAL FRAMEWORK

       The Social Security Administration (“SSA”) applies a three-step sequential

evaluation when deciding whether a child is eligible for SSI benefits.           This

evaluation involves determining: (1) whether the child is engaged in “substantial

gainful activity;” (2) whether the child suffers from a “medically determinable

impairment(s) that is severe;” and (3) whether the child has an impairment or

combination of impairments that “causes marked and severe functional limitations

[that] meets or medically equals the severity of a set of criteria for an impairment

in the listings, or if it functionally equals the listings.” 20 C.F.R. § 416.924. If a

claimant does not meet the threshold requirements of any step, the ALJ will deny

disability benefits.

       A medically determinable impairment “must result from anatomical,

physiological, or psychological abnormalities which can be shown by medically

acceptable clinical and laboratory diagnostic techniques.”           Id. § 416.908.

Moreover, such impairments “must be established by medical evidence consisting

of signs, symptoms, and laboratory findings, not only by [a claimant’s] statement

of symptoms.” Id.




                                          4
      To establish that an impairment functionally equals a listing, the child’s

impairment or combination of impairments must result “in ‘marked’ limitations in

two domains of functioning or an ‘extreme’ limitation in one domain.”            Id.

§ 416.926a(a). A “marked” limitation is defined as an impairment that “seriously

interferes” with a child’s “ability to independently initiate, sustain, or complete

activities.” Id. § 416.926a(e)(2)(i). The SSA describes an “extreme” limitation as

“more than marked” but “does not necessarily mean a total lack or loss of ability to

function.” Id. § 416.926a(e)(3)(i). The domains used by the SSA to determine

whether a child’s impairment(s) functionally equal a listed impairment are: (1)

“acquiring and using information;” (2) “attending and completing tasks;”

(3) “interacting and relating with others;” (4) “moving about and manipulating

objects;” (5) “caring for yourself;” and (6) “health and physical well-being.” Id.

§ 416.924a(b)(1)(i)-(vi).

IV.   FINDINGS OF THE ALJ

      At Step One of the instant case, the ALJ found that Z.J. had not engaged in

substantial gainful activity since October 4, 2013, the application date, and

qualified as a school-age child under § 416.92a(g)(2). (R. at 15). At Step Two, the

ALJ found that Z.J. had the following severe impairments: “attention deficit

hyperactivity disorder (ADHD); combined type autism spectrum disorder, with




                                         5
intellectual impairment; persistent depressive disorder; and overanxious disorder of

childhood.” (Id.).

      Turning to Step Three, the ALJ found that Z.J. did not have an impairment

or combination of impairments that met or medically equaled the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 15–

16). In making this finding, the ALJ considered listings: 112.01 (“Category of

Impairments, Mental Disorders”); 112.04 (“Depressive, bipolar and related

disorders”); 112.05 (“Intellectual disorder”); 112.06 (“Anxiety and obsessive-

compulsive disorders”); 112.10 (“Autism spectrum disorder”); and 112.11

(“Neurodevelopmental disorders”). (R. at 15). The ALJ also determined that Z.J.

did not have an impairment or combination of impairments that functionally

equaled the severity of one of the listed impairments.       (Id.).   Thus, the ALJ

concluded that Z.J. was not “disabled” for purposes of eligibility for SSI under

§ 1614(a)(3)(C) of the Social Security Act. (R. at 26–27).

      The ALJ’s determination that Z.J. lacked an impairment or combination of

impairments that functionally equaled the requisite severity was derived from the

ALJ’s finding that, although Z.J.’s impairments could produce the reported

symptoms, statements concerning the intensity, persistence, and limiting effects of

these symptoms were not entirely credible. (R. at 18). The ALJ gave partial

weight to the opinion of the state agency non-examining physician, Robert Estock,

                                         6
M.D., because the evidence established that his opinion was based primarily on

Ms. Jackson’s own testimony and he was not provided questionnaires prepared by

Z.J.’s first grade teacher. (R. at 18–19). The ALJ determined that the two teacher

questionnaires in the record were highly probative of Z.J.’s “true functioning”

because Z.J.’s teachers, both of whom were financially disinterested professionals,

had daily contact with her at the time the questionnaires were completed. (R. at

19). Lastly, the ALJ afforded little weight to the Medical Source Statement of

licensed counselor Rosa Statom because her opinions were not those of a

recognized medical source under Social Security Ruling 06-03p.         (R. at 19).

Notably, the ALJ did not state with particularity the weight given to the

Psychological Evaluation Report of Dennis Sizelove, Ph.D, the psychologist who

examined Z.J. (R. at 12–27).

V.    ANALYSIS

      A.    Dr. Sizelove

      Ms. Jackson argues that the ALJ erred in finding that Z.J. does not qualify

for listings 112.10 (“Autistic disorder”) and 112.12 (“Attention Deficit Disorder”)

or, alternatively, meet the functional equivalence of these listings. Ms. Jackson’s

argument relies primarily on the report of consulting psychologist Dr. Sizelove,

which she contends was not afforded proper weight by the ALJ in its decision

denying SSI.

                                        7
      Z.J. saw Dr. Sizelove for a psychological evaluation in September 2018. (R.

at 289). Dr. Sizelove administered the Kaufman Brief Intelligence Test, Second

Edition (KBIT-2), the Behavioral Assessment System for Children, Second Edition

(BASC-2), Parent Rating Scales-Preschool (PRS-P), and Behavior Rating

Inventory of Executive Function (BRIEF). (R. at 289–30). Among other things,

Dr. Sizelove reported a significant difference in Z.J.’s verbal and performance

scores, which he found indicative of Z.J. having a greater ability to complete

visuospatial tasks than those requiring verbal fluency.          (R. at 295–96).   Dr.

Sizelove further determined that Z.J.’s scores on the KBIT-2 reflected below

average intellectual functioning when compared to others her age. (Id.). Dr.

Sizelove concluded that Z.J.’s results were consistent with the diagnostic criteria

for both autism spectrum disorder with accompanying intellectual impairment as

well as attention deficit/hyperactivity disorder. (R. at 295).

      Weighing the opinions and findings of treating, examining, and non-

examining physicians is essential in determining whether a claimant is disabled.

Rosario v. Commr. of Soc. Sec., 490 Fed. Appx. 192, 194 (11th Cir. 2012). It is

clear that the ALJ considered portions of Dr. Sizelove’s evaluation when

determining that Z.J. suffered from several severe impairments at Step Two, citing

the report in support. However, the ALJ’s decision conflicts with the report as to

the severity and intensity of Z.J.’s impairments and fails to clearly articulate either

                                          8
the weight given to Dr. Sizelove’s Report or the reasons why it may have

discounted his opinion.1 In Winschel v. Commissioner of SSA, 631 F.3d 1176 (11th

Cir. 2011), the Eleventh Circuit held that whenever a physician offers a statement

reflecting judgments about the nature and severity of a claimant’s impairments, the

ALJ must state with particularity the weight given to opinions and the reasons

therefor. Id. at 1178–79. In the absence of clearly articulated grounds for which

portions of the evaluation were discounted or rejected, the court cannot determine

whether the ALJ’s conclusions were supported by substantial evidence. Winschel,

631 F.3d at 1178–79 (finding that an ALJ may not “implicitly discount” or ignore

any medical opinion). Accordingly, because the ALJ neither explained the weight

that it gave to Dr. Sizelove’s report nor why it may have discredited his opinion the

court WILL REVERSE and REMAND this matter with instruction that the ALJ

make these determinations.

              B.             The ALJ’s Evaluation of Z.J.’s Impairments

              Additionally, Ms. Jackson argues that the ALJ erred in failing to consider all

of Z.J.’s impairments in rendering its decision denying SSI. After reviewing the

record, the court finds that this contention is without merit.              When an ALJ

recognizes at least one severe impairment and proceeds to Step Three of the
                                                            
              1
        The court notes that Dr. Sizelove’s opinion appears to be based in large
measure, on the functional limitations opinion of Z.J.’s mother only. Dr.
Sizelove’s report references Z.J.’s “rater” in the singular and predates the Teacher
Questionnaires. (See R. at 208–17, 225–31).
                                          9
sequential evaluation process, it is not required to identify additional impairments

if the decision demonstrates that the ALJ properly considered all impairments at

subsequent steps. Tuggerson-Brown v. Comm’r of Soc. Sec., 572 Fed. Appx. 949,

951 (11th Cir. 2014).     Indeed, the Eleventh Circuit recognizes that an ALJ’s

comprehensive statement that it “has considered all of Claimant’s impairments” is

sufficient. Id. Here, the ALJ stated at Step Three, that it “assessed the interactive

and cumulative effects of all of the Claimant’s medically determinable

impairment(s), including any impairments that are not ‘severe.’” (Doc. 8-3 at 16–

17). Therefore, the ALJ did not err by failing to consider all of Z.J.’s impairments

and symptoms.

VI.   CONCLUSION

      Based on the evidence in the record and the parties’ submissions, the court

concludes that the ALJ committed reversible error in failing to state with

particularity the weight it gave to Dr. Sizelove’s Psychological Evaluation Report

or the reasons why it may have discredited his opinion. Accordingly, the court

WILL REVERSE and REMAND the Commissioner’s decision by separate order.

       DONE and ORDERED this December 4, 2018.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE

                                         10
